Case 18-64049-bem           Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36       Desc Imaged
                                 Certificate of Notice Page 1 of 7




         IT IS ORDERED as set forth below:



         Date: November 18, 2020
                                                         _________________________________

                                                                  Barbara Ellis-Monro
                                                             U.S. Bankruptcy Court Judge

     ________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    IN RE:                                       )        CASE NO. 18-64049-BEM
                                                 )
    ANGELIA THACKER COGLEY,                      )        CHAPTER 7
                                                 )
             Debtor.                             )
                                                 )
                                                 )
    S. GREGORY HAYS, Trustee for the             )
    Estate of Angelia Thacker Cogley,            )
                                                 )
             Movant,                             )        CONTESTED MATTER
                                                 )
    v.                                           )
                                                 )
    TONYA LOGAN and DAVID LOGAN,                 )
    CHEROKEE COUNTY TAX                          )
    COMMISSIONER,                                )
    CHRISTY COGLEY, and                          )
    ANGELIA THACKER COGLEY,                      )
                                                 )
             Respondents.                        )
                                                 )

                     ORDER ON TRUSTEE’S MOTION FOR AUTHORITY TO
         (A) SELL PROPERTY OF THE BANKRUPTCY ESTATE FREE AND CLEAR OF ALL
             LIENS, INTERESTS, AND ENCUMBRANCES AND (B) DISBURSE CERTAIN
                                 PROCEEDS AT CLOSING


    15807569v1
Case 18-64049-bem        Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36                     Desc Imaged
                              Certificate of Notice Page 2 of 7



            On October 19, 2020, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the

    bankruptcy estate (the “Bankruptcy Estate”) of Angelia Thacker Cogley (“Debtor”), filed

    Trustee’s Motion for Authority to (I) Sell of Property of the Bankruptcy Estate Free and Clear of

    Liens, Interests, and Encumbrances and (II) Disbursement of Certain Proceeds at Closing [Doc.

    No. 39] (the “Sale Motion”), pursuant to 11 U.S.C. §§ 363(b), (f), and (m), and Fed. R. Bankr.

    P. 2002(a)(2), 6004(a), 6004(c), and 9014. In the Sale Motion, Trustee is seeking, among other

    things, an order from the Court authorizing the sale (the “Sale”) of that certain real property

    commonly known as 461 (consisting of 321, 461 and 0) Reavis Mountain Road, Ball Ground

    Cherokee County, Georgia 30107 (the “Property”) to Matt Ragsdale (the “Purchaser”) for a

    sale price of $181,125.00 in accordance with the terms of a Purchase and Sale Agreement (the

    “Contract”) attached to the Sale Motion as Exhibit “A.”

            Also on October 19, 2020, Trustee filed a Notice of Pleading, Deadline to Object, and for

    Hearing [Doc. No. 41] (the “Notice”) regarding the Sale Motion, in accordance with General

    Order No. 24-2018. Counsel for Trustee certifies that he served the Notice on all requisite

    parties in interest on October 19, 2020. [Doc. No. 42].

            The Notice provided notice of the opportunity to object and for hearing scheduled for

    November 24, 2020 at 10:00 a.m., pursuant to the procedures in General Order No. 24-2018. No

    objection to the Sale Motion was filed prior to the objection deadline provided in the Notice.

            Having considered the Sale Motion and all other matters of record, including the lack of

    objection by any creditor or party in interest to the relief requested in the Sale Motion, and based

    on the foregoing, finding that no further notice or hearing is necessary; and, the Court having

    found good cause exists to grant the relief requested in the Sale Motion, it is hereby

            ORDERED that the Sale Motion is GRANTED. It is further



    15807569v1
Case 18-64049-bem          Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36                Desc Imaged
                                Certificate of Notice Page 3 of 7



            ORDERED that the Contract is APPROVED and its terms are incorporated into this

    Order. It is further

            ORDERED that Trustee is authorized and directed to take any and all actions necessary

    or appropriate to (a) consummate the Sale of the Property to Purchaser and perform under the

    terms of the Contract; (b) execute, perform, consummate, implement, and close fully the Sale

    together with all additional instruments and documents that may be reasonably necessary; and (c)

    execute and perform all of the obligations of Trustee under the Contract. It is further

            ORDERED that this Order shall be binding upon all creditors (whether known or

    unknown) of Debtor, Purchaser, Trustee, the Bankruptcy Estate, and their respective successors,

    assigns, affiliates, and subsidiaries. It is further

            ORDERED that upon consummation of the closing of the Sale, the Property shall be

    transferred and assigned to Purchaser free and clear of all liens, claims, interests, and

    encumbrances with all unpaid, valid, and enforceable liens, claims, interests, or encumbrances

    attaching to the sale proceeds with the same extent, validity, and priority that they held in the

    Property. It is further

            ORDERED that the Sale of the Property to the Purchaser is “as is,” “where is,” and

    without representation or warranty, express or implied, from Trustee. It is further

            ORDERED that the transactions contemplated by the Contract and this Order are

    undertaken by the Purchaser in good faith, as that term is used in Section 363(m) of the

    Bankruptcy Code, and accordingly, the reversal or modification on appeal of the authorization

    provided herein to consummate the Sale of the Property shall not affect the validity of the Sale to

    the Purchaser, unless such authorization is duly stayed pending such appeal. The Purchaser is a

    purchaser in good faith of the Property, and he is entitled to all the protections afforded by



    15807569v1
Case 18-64049-bem        Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36                Desc Imaged
                              Certificate of Notice Page 4 of 7



    Section 363(m) of the Bankruptcy Code. It is further

            ORDERED that, under Fed. R. Bankr. P. 6004(h), this Order shall be effective and

    enforceable immediately upon entry, and its provisions shall be self-executing. In the absence of

    any person or entity obtaining a stay pending appeal, Trustee and Purchaser are free to close the

    Sale of the Property at any time, at which time the gross sales proceeds shall be paid to Trustee

    pursuant to this Order, and those disbursements requested by the Trustee in his Sale Motion are

    authorized to be made, including 50% of the net sale proceeds to Christy Cogley in accordance

    with terms of the Consent Judgment [A. P. Docket No. 10]. It is further

            ORDERED that this Court retains exclusive jurisdiction over any action relating to,

    based upon, or arising from disputes or controversies relating to or concerning the Sale, the

    Contract, or this Order.

                                       [END OF DOCUMENT]




    15807569v1
Case 18-64049-bem       Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36               Desc Imaged
                             Certificate of Notice Page 5 of 7



    Order prepared and presented by:

    ARNALL GOLDEN GREGORY LLP
    Attorneys for Chapter 7 Trustee

    By:/s/ Michael J. Bargar
       Michael J. Bargar
       Georgia Bar No. 645709
    171 17th Street, N.W., Suite 2100
    Atlanta, Georgia 30363-1031
    Phone: (404) 873-8500
    michael.bargar@agg.com



    Identification of parties to be served:

    Office of the United States Trustee, 362 Richard B. Russell Bldg.,75 Ted Turner Drive, SW,
    Atlanta, Georgia 30303

    Michael J. Bargar, Arnall Golden Gregory LLP, 171 17th Street, NW, Suite 2100, Atlanta, GA
    30363-1031

    S. Gregory Hays, Chapter 7 Trustee, Hays, Financial Consulting, LLC, Suite 555, 2964
    Peachtree Road, Atlanta, GA 30305

    Bill Celler, Atlanta Communities Real Estate, Brokerage, LLC, 3405 Dallas Highway, Suite 720,
    Marietta, GA 30064

    Gina Ragsdale, Palmerhouse Properties, LLC, 2911 Piedmont Road, NE, Atlanta, GA 30305

    Sonya Little, Cherokee County Tax Commissioner, 2780 Marietta Highway, Canton, GA 30114

    Charles M. Clapp, Law Offices of Charles Clapp, LLC, 5 Concourse Parkway, NE, Suite 3000
    Atlanta, GA 30328

    Angelia Thacker Cogley, 383 Antioch Road, Fayetteville, GA 30215

    Christy Cogley, 1888 Highway 92 S, Fayetteville, GA 30214-5827

    Michael Campbell, Campbell & Brannon, LLC, Attention: Denise Hammock, 5565 Glenridge
    Connector, Suite 350, Atlanta, GA 30342




    15807569v1
       Case 18-64049-bem                      Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36                                              Desc Imaged
                                                   Certificate of Notice Page 6 of 7
                                                                United States Bankruptcy Court
                                                                 Northern District of Georgia
In re:                                                                                                                   Case No. 18-64049-bem
Angelia Thacker Cogley                                                                                                   Chapter 7
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 113E-9                                                    User: avilesj                                                               Page 1 of 2
Date Rcvd: Nov 18, 2020                                                 Form ID: pdf649                                                            Total Noticed: 8
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 20, 2020:
Recip ID                  Recipient Name and Address
db                      + Angelia Thacker Cogley, 383 Antioch Road, Fayetteville, GA 30215-5704
aty                       Arnall Golden Gregory LLP, 171 17th Street, N.W., Suite 2100, Atlanta, GA 30363-1031
                        + Bill Celler, Atl Communities RE Brokerage LLC, 3405 Dallas Highway, Ste 720, Marietta, GA 30064-6428
                        + Charles M. Clapp, Law Offices of Charles Clapp, LLC, 5 Concourse Parkway, NE, Suite 3000, Atlanta, GA 30328-7106
                        + Christy Cogley, 1888 Highway 92 S, Fayetteville, GA 30215-5827
                        + Gina Ragsdale,, Palmerhouse Properties, LLC, 2911 Piedmont Rd NE, Atlanta, GA 30305-2783
                        + Michael Campbell, Campbell & Brannon, LLC, Attention: Denise Hammock, 5565 Glenridge Conn Ste 350, Atlanta, GA 30342-4705
                        + Sonya Little, Cherokee County Tax Commiss, 2780 Marietta Highway, Canton, GA 30114-8208

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID           Bypass Reason Name and Address
                   *+            Angelia Thacker Cogley, 383 Antioch Road, Fayetteville, GA 30215-5704

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 20, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 18, 2020 at the address(es) listed
below:
Name                                Email Address
Charles M. Clapp
                                    on behalf of Debtor Angelia Thacker Cogley charles@lawcmc.com ecf@lawcmc.com;R47480@notify.bestcase.com

Charles M. Clapp
      Case 18-64049-bem                        Doc 49 Filed 11/20/20 Entered 11/21/20 01:01:36                                 Desc Imaged
                                                    Certificate of Notice Page 7 of 7
District/off: 113E-9                                                  User: avilesj                                                    Page 2 of 2
Date Rcvd: Nov 18, 2020                                               Form ID: pdf649                                                 Total Noticed: 8
                                      on behalf of Defendant Angelia Thacker Cogley charles@lawcmc.com ecf@lawcmc.com;R47480@notify.bestcase.com

Michael J. Bargar
                                      on behalf of Plaintiff S. Gregory Hays michael.bargar@agg.com carol.stewart@agg.com

Michael J. Bargar
                                      on behalf of Defendant Tonya Logan michael.bargar@agg.com carol.stewart@agg.com

Michael J. Bargar
                                      on behalf of Trustee S. Gregory Hays michael.bargar@agg.com carol.stewart@agg.com

Office of the United States Trustee
                                      ustpregion21.at.ecf@usdoj.gov

S. Gregory Hays
                                      ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com


TOTAL: 7
